United States Court of Appeals
                      For the First Circuit



No. 04-2203

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                         JASON BOURGEOIS,

                      Defendant, Appellant.


                              ERRATA

     The unpublished opinion issued on April 18, 2005 is amended as
follows:

     On page 2, lines 10, 14 and 18 and on page 4, line 2,
"Bourgeios" should be corrected to read "Bourgeois".